Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1367 Filed 01/22/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case No. 11-20767
v.                                                            Honorable Thomas L. Ludington

TYRONE QUENTIN JOHNSON,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
               AND MOTION TO APPOINT COUNSEL AS MOOT
        On October 3, 2012, a jury convicted Defendant Tyrone Quentin Johnson of one count of

conspiracy to possess with intent to distribute and to distribute heroin, in violation of 21 U.S.C. §

846; one count of possession with intent to distribute heroin, in violation of § 841(a)(1); one count

of distribution of heroin, in violation of § 841(a)(1); one count of use of a communication facility,

in violation of § 843(b); and one count of maintaining drug-involved premises, in violation of §

856(a)(1). ECF No. 42. He was sentenced to consecutive terms of 270 months for Counts I through

III, 96 months for Count IV, and 240 months for Count V. ECF No. 58. He is currently housed at

Federal Correctional Institution, Fairton (“FCI Fairton”) in Fairton, New Jersey.

        On July 27, 2020, Defendant filed a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). ECF No. 98. After receiving an extension, the Government responded on October

7, 2020. ECF No. 102. On October 28, 2020, Defendant moved for an extension of time to file his

reply brief. ECF No. 107. He also filed a motion requesting the appointment of counsel to aid in

his reply. ECF No. 109. Defendant’s Motion for an Extension was granted, and his reply brief was

finally filed on December 8, 2020. ECF No. 112. For the reasons stated below, Defendant’s Motion

for Compassionate Release and Motion to Appoint Counsel will be denied.
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1368 Filed 01/22/21 Page 2 of 7




                                                 I.

       The United States is facing an unprecedented challenge with the novel coronavirus

(“COVID-19”) pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”




                                                -2-
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1369 Filed 01/22/21 Page 3 of 7




United States v. Jones, No. 20-3701, 2020 WL 6817488, at *6 (6th Cir. Nov. 20, 2020) (internal

citations omitted). “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file

motions for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

and have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.” Id. at *9. “[D]istrict courts may deny compassionate-release motions when

any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the

others.” United States v. Elias, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021).

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). To prove exhaustion,

Defendant attached a copy of an “Inmate Request to Staff” dated May 20, 2020 and purportedly

sent to Warden White. ECF No. 98 at PageID.1019. The document seeks compassionate release

on the basis of Defendant’s ailing mother and his fear of contracting COVID-19 again. Id.

However, the document bears no indication that it was actually sent to or received by the warden.

Id. Indeed, the Government denies that Defendant ever sent the request, stating that “[a]ccording

to the Case Management Coordinator at FCI Fairton who also serves as the Coordinator for all

reduction in sentence requests at the facility, the Warden . . . has not received a request from

                                               -3-
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1370 Filed 01/22/21 Page 4 of 7




Johnson for a reduction in sentence.” ECF No. 102 at PageID.1044. The Government, however,

offers no evidence in support of this assertion. As a result, whether Defendant successfully

exhausted his claim remains a question of fact. Accordingly, this Court will assume that Defendant

has exhausted his administrative remedies because, as explained below, his Motion for

Compassionate Release should nonetheless be denied.

                                                 B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate relesae on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 2020 WL 6817488

at *7. Accordingly, courts of this circuit are no longer confined to the considerations outlined in

the policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

       Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 2020 WL 6817488 at *2 n.6); United States v. White, No. 18-20183,



                                                -4-
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1371 Filed 01/22/21 Page 5 of 7




2020 WL 7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 2020 WL

6817488 at *2 n.6); United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D.

Mich. Dec. 7, 2020) (latent tuberculosis, hyperlipidemia, obesity).

        More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 2021 WL 50169, at *3. Under

the two-part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and

compelling reason “(1) when the defendant is at high risk of having complications from COVID-

19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting

United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)).

The Sixth Circuit also held that the district court, in evaluating the movant’s medical conditions,

“properly considered the CDC guidance that was in effect at the time,” given that “[r]elying on

official guidelines from the CDC is a common practice in assessing compassionate-release

motions.” Id. at *4.

        Defendant, a 41-year-old male, first claims that his “extraordinary rehabilitation” and the

COVID-19 pandemic constitute extraordinary and compelling reasons for relief. ECF No. 98 at

PageID.1016. This Court is unaware of any authority indicating that an inmate’s “extraordinary

rehabilitation” would constitute an extraordinary and compelling reason for relief. Similarly, “the

mere existence of COVID-19 in society” does not entitle an inmate to compassionate release. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        Defendant next claims that he previously contracted COVID-19 and continues to suffer

symptoms such as shortness of breath, pain on “both sides,” “continuous headaches,” and “anxiety

issues.” ECF No. 112 at PageID.1354. Defendant’s medical records confirm that he tested positive


1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -5-
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1372 Filed 01/22/21 Page 6 of 7




for COVID-19 in early June 2019.2 ECF No. 105 at PageID.1250. But they also belie the

suggestion that he continues to suffer from symptoms. For example, during a follow-up visit on

June 17, 2020, Defendant denied experiencing any COVID-19 symptoms. Id. Similarly, during a

routine check-up on August 14, 2020, Defendant reported “feeling well” and the treating physician

stated that the “[p]hysical examination [was] unremarkable.” Id. at PageID.1242–47.

        While a previous COVID-19 infection does not preclude compassionate release, Jones,

2020 WL 6817488, at *2 n.6, Defendant’s medical records disclose no underlying condition that

would put him at a higher risk of suffering complications from reinfection. See People with Certain

Medical        Conditions,        CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html [https://perma.cc/9H9M-7YL6] (last visited

January 14, 2021) (listing medical conditions that pose increased risk for COVID-19

complications). Accordingly, the record is devoid of any indication that Defendant is at a higher

risk of developing complications from COVID-19 or that he continues to suffer COVID-19

symptoms.

        Based on the foregoing, Defendant has not demonstrated an extraordinary and compelling

reason for release.3 Consequently, this Court declines to consider whether the § 3553 factors would

warrant a sentence reduction. See United States v. Elias, No. 20-3654, 2021 WL 50169, at *2 (6th

Cir. Jan. 6, 2021). Defendant’s Motion for Compassionate Release will be denied.



2
   As mentioned previously, Defendant noted his fear of reinfection when he originally requested
compassionate release from the warden. See ECF No. 98 at PageID.1022. The fact that he was diagnosed
with COVID-19 in June supports the inference that his request to the warden must have been sent—if at
all—sometime after the purported date of May 20, 2020.
3
  It bears noting that FCI Fairton is currently experiencing a rather significant outbreak, with 77 active cases
among inmates and 23 among staff. COVID-19, Bureau of Prisons, https://www.bop.gov/coronavirus/
[https://perma.cc/W5XZ-FU2Z] (last visited January 14, 2021). Nonetheless, given the lack of any
underlying risk factor, Defendant’s predicament appears no more extraordinary or compelling than any
other inmate at FCI Fairton.

                                                     -6-
Case 1:11-cr-20767-TLL-PTM ECF No. 114, PageID.1373 Filed 01/22/21 Page 7 of 7




                                                         II.

       Defendant’s Motion to Appoint Counsel will also be denied. Defendant asks for the

appointment of counsel solely to aid him in preparing a reply brief. ECF No. 109. Because

Defendant already filed a reply brief, ECF No. 112, and the Motion for Compassionate Release

will be denied, Defendant’s Motion to Appoint counsel is moot and will be denied as such.

                                                        III.

       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 98, is DENIED.

       It is further ORDERED that Defendant’s Motion to Appoint Counsel, ECF No. 109, is

DENIED AS MOOT.



       Dated: January 22, 2021                                             s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge




                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Tyrone
                       Quentin Johnson #46589-039, FAIRTON FEDERAL
                       CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                       420, FAIRTON, NJ 08320 by first class U.S. mail on January 22, 2021.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -7-
